Citation Nr: 9917847	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  95-00 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a compression fracture of the thoracic spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1973 to 
July 1993.

This appeal is before the Board of Veterans' Appeals (Board) 
from a March 1994 rating decision of the Wilmington, Delaware 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted service connection for residuals of a 
compression fracture of the thoracic spine, rated 
noncompensable.  In October 1996, the RO increased the rating 
to 10 percent.  In February 1997, the veteran testified 
before a Member of the Board.  In March 1997, the Board 
remanded the case for additional development.  In April 1998, 
the RO increased the rating to 20 percent.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's residuals of a compression fracture of the 
thoracic spine are manifested by pain on motion with no more 
than moderate limitation of motion even with consideration of 
the factor of pain and demonstrable deformity of a vertebral 
body; the spine is not ankylosed, and there is no cord 
involvement.


CONCLUSION OF LAW

A rating in excess of 20 percent for residuals of a 
compression fracture of the thoracic spine is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5285, 5288, 
5291 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records show that the veteran sustained a 
compression fracture of the T5 through T8 segments of the 
spine in a motor vehicle accident in 1980.  X-rays of the 
thoracic spine in March 1993 revealed anterior angulation 
second to anterior wedging of T8 vertebral body.  Some 
reaction degenerative changes were present at the disc space.  
An old compression fracture was noted.

On VA general examination in September 1993, the veteran gave 
a history of falling off his motorcycle and sustaining 
fractures of the T4 through T9 in service.  Examination of 
the cervical and lumbar spine revealed no bony tenderness, 
deformity, or paraspinal muscle spasm.  Range of motion of 
the cervical spine was lateral flexion to 40 degrees, flexion 
and extension to 30 degrees, and rotation to 45 degrees 
bilaterally.  Range of motion of the lumbar spine was flexion 
and extension to 90 degrees, lateral flexion to 20 degrees 
bilaterally, and rotation to 35 degrees bilaterally.  X-rays 
of the thoracic spine revealed T7 was possibly slightly wedge 
deformed.  The intervertebral disc spaces between T6-T7, T7-
T8, and T8-T9 were possibly slightly narrowed.  

A private electromyographic (EMG) report in December 1994 
revealed normal EMG and nerve conduction studies of the right 
lower extremity.

On VA examination of the spine in April 1996, the veteran 
complained of pain and stiffness primarily in the back and 
neck since the 1980 accident in service.  Examination of the 
neck revealed normal spinal curvature and absence of 
paraspinal muscle spasm.  Range of motion of the neck was 
flexion to 30 degrees, extension to 30 degrees, lateral 
flexion to 20 degrees, and rotation to 25 degrees.  
Examination of the lumbar spine revealed no bony tenderness 
or deformity.  The spinal curvature was normal, and there was 
no paraspinal muscle spasm.  Range of motion of the lumbar 
spine was flexion to 60 degrees, extension to 0 degrees, and 
lateral flexion to 20 degrees.  Examination of the lower 
extremities revealed normal motor strength.  The examiner 
noted that the veteran continued to experience discomfort 
aggravated by any prolonged standing, bending, or lifting 
movement.

On VA examination of the spine in October 1996, the veteran 
reported that he was presently working 50 hours a week as a 
full-time postal clerk.  He reported injuring his neck in a 
vehicle accident in 1994.  He reported receiving chiropractic 
treatment for his neck and noted that the chiropractor also 
adjusted his back.  On physical examination, movements in the 
examining room were performed without hesitation.  Jogging in 
place and jumping caused no symptoms.  Examination of the 
thoracic spine revealed mild kyphoscoliosis.  Range of motion 
was somewhat restricted to include military to the slouch 
position 20 degrees; lateral bending, bilaterally to 25 
degrees; and rotation, 20 degrees.  There was minimal 
tenderness over the spinous process of the mid-thoracic spine 
with no tenderness over the paraspinal muscles or spasm.  In 
the face down position, hyperextension of the spine resulted 
in thoracic symptoms.  In the seated position, axial loading 
of the shoulders caused some symptoms in the mid-thoracic 
spine.  Status post fracture dorsal spine by history and 
discogenic dorsal spondylosis with residual 
symptomatology/arthrofibrosis secondary to the injury were 
diagnosed.

At a hearing before a Member of the Board in February 1997, 
the veteran testified that he was currently employed as a 
full-time postal clerk and worked 10 hours a day.  He stated 
that his work involved loading and unloading trucks, and 
sorting mail.  He testified that his work required a lot of 
lifting and bending at the upper back.  He reported that he 
mostly stood during his 10-hour shift and that sitting put a 
lot more strain on his back.  He stated that he had not 
missed work because of his back pain because he did not want 
to lose his job.  He stated that the pain progressively 
worsened during the day and when he returned home at the end 
of the day, he would recline and put a heating pad on his 
back.  He testified that he was not able to exercise or 
participate in any type of athletic activity.  

Pursuant to the Board's March 1997 remand, the RO requested 
that the veteran provide information regarding all treatment 
he has received for his thoracic spine since July 1993.  He 
did not reply.

A March 1998 magnetic resonance image (MRI) study of the 
thoracic spine revealed no evidence of disc herniation or 
cord compression of T6 through T10.  There was no abnormal 
signal intensity within the cord.  There was wedging and 
abnormality of the T7, T8, and T9 vertebral bodies, which had 
superior endplate areas of depression.  There was no disc 
herniation or neuroforaminal stenosis.  Minimal central 
bulging of T3-T4 was noted.  The neuroforamina was very well 
visualized, and there was no evidence of foraminal disc 
herniations.  There was no abnormal marrow signal intensity 
or abnormal signal intensity within the cord.  Mild diffuse 
desiccation and narrowing of disc spaces was noted, 
compatible with mild degenerative changes, particularly at 
T3-T4, and also at T6-T7, as well as wedging of T7, T8, and 
T9 vertebral bodies.  The impressions were degenerative 
changes of the thoracic spine, with possible old healed 
compression fractures of T7 and T9, which were clearly an old 
process and disc bulges and disc space narrowing.

On VA examination of the thoracic spine in March 1998, the 
veteran complained of pain in the dorsal spine, constant in 
nature and minimal in intensity, which would flare up when he 
had to carry items.  Weather did not affect the pain.  He was 
able to sleep at night without disturbances.  He took over-
the-counter medications such as Advil or Motrin.  Examination 
of the thoracic (dorsal) spine revealed minimal dorsal 
scoliosis.  Range of motion, measured with an inclinometer, 
included left lateral bending to 35 degrees without 
symptomatology, 20 degrees of right lateral bending with 
tightness but no pain, right rotation to 10 degrees with 
tightness and a dull pain, left rotation to 10 degrees with 
only tightness.  He was able to go from the military to the 
slouched position revealing 10 degrees.  In the upright 
position, he felt tight but was relieved when he slouched.  
In the face down position, he could hyperextend the spine 
without any symptomatology.  In the face down position, 
palpation revealed tenderness in the T4-T9 spinous processes 
with more sensitivity in the mid-portion and no sensitivity 
or spasm in the paradorsal muscles.  Axial compression of the 
spine caused no dorsal symptomatology.  The examiner reported 
the last x-rays were taken in 1993, indicating decreased T6-
T9 disc spaces with wedging of the mid-thoracic T7.  Status 
post compression fracture, dorsal spine, residual symptomatic 
arthrofibrosis, and degenerative joint disease, dorsal spine, 
consider disc herniation, and symptomatic arthrofibrosis 
dorsal spine were diagnosed.  The examiner opined that the 
veteran had mild impairment of the dorsal spine resulting in 
fatigability, lack of endurance, weakness, and incoordinated 
motion.  The examiner further opined that when the veteran 
had to do heavier work, there would be a flare up with a 50 
percent decrease from the motion documented today.  However, 
it was noted that his workload had not knocked him out of 
work since he left service, including hardware store sales 
duties, maintenance at Dover Downs, and postal service 
duties.

II.  Analysis

The veteran contends that his residuals of a compression 
fracture are severe enough to warrant a higher rating than 20 
percent.  The Board finds that his claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) has held 
that when a veteran claims that a service-connected 
disability has increased in severity the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance is required 
in order to comply with 38 U.S.C.A. § 5107.

In general, disability evaluations are determined by the 
application of a schedule of ratings that represent, as far 
as can be practicably be determined, the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
§ 4.1.  Separate diagnostic codes identify the various 
disabilities.  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59.  Furthermore, the Court has held 
that the VA must consider the applicability of regulations 
relating to pain.  Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1993).

In considering the residuals of an injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41.  
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.),
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.), 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.), 
(d)	Excess fatigability, 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly, and
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  In DeLuca v. Brown, 
8 Vet. App. 202 (1995), the Court held that codes that 
provide a rating solely on the basis of loss of range of 
motion must consider 38 C.F.R. §§  4.40 and 4.45 (regulations 
pertaining to functional loss of the joints due to pain, 
etc.).  Therefore, to the extent possible, the degree of 
additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination should be 
noted.  

The veteran's residuals of a compression fracture of the 
thoracic spine are currently evaluated as 20 percent 
disabling under Diagnostic Codes 5299-5292.  However, this is 
improper, as the service-connected disability at issue 
involves the dorsal (thoracic), not the lumbosacral, spine.  
Considering the extent of the veteran's condition in 
conjunction with the rating criteria set forth in the 
pertinent diagnostic codes, the Board concludes that the 
service-connected thoracic spine disorder does not warrant an 
increased rating under any of the applicable schedular 
criteria.  In an effort to afford the veteran the highest 
possible evaluation, the Board considered all diagnostic 
codes pertaining to ratings of the thoracic spine.

Diagnostic Code 5010 provides that arthritis due to trauma is 
evaluated as degenerative arthritis.  Arthritis is rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of 
motion of the dorsal spine is rated a maximum 10 percent when 
moderate or severe.  38 C.F.R. § 4.71a, Diagnostic Code 5291.  
A higher rating requires ankylosis.  Code 5288.

The most recent VA examination in March 1998 revealed that 
the veteran had some limitation of thoracic spine motion.  
But since ankylosis is not shown, a rating in excess of 10 
percent for limitation of motion is not warranted.

Under Diagnostic Code 5285, the residuals of a fracture of 
the vertebra warrant a 60 percent rating when there is no 
evidence of cord involvement, but where abnormal mobility is 
present requiring a neck brace (jury mast).  A 100 percent 
rating is warranted where there is cord involvement, the 
veteran is bedridden, or long leg braces are required.  In 
other cases, residuals are to be rated on the basis of 
definite limitation of motion or muscle spasm, adding 10 
percent for demonstrable deformity of the vertebral body.  
38 C.F.R. § 4.71a, Diagnostic Code 5285.

There is no medical evidence suggesting the veteran's 
compression fracture residuals produce impairment of the 
extent required for a 60 percent rating under Diagnostic Code 
5285.  The evidence does not show that he has spinal cord 
involvement or abnormal mobility, is bedridden, or requires 
the use of a brace.  Since the evidence does show that he has 
demonstrable deformity of a vertebral body, as indicated in 
the most recent MRI study in March 1998, an additional 10 
percent rating is warranted.  Code 5285.  This results in the 
20 percent rating currently assigned.  

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
pertaining to intervertebral disc syndrome (which sometimes 
includes symptomatology such as muscle spasms, among other 
things) have also been considered; however, they are not 
applicable as intervertebral disc syndrome has not been 
diagnosed.

The Board recognizes that there are situations in which the 
application of 38 C.F.R. § 4.40, and § 4.45 is warranted in 
order to evaluate the existence of any functional loss due to 
pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement when the rating code 
under which he/she is rated does not contemplate these 
factors.  See DeLuca, 8 Vet. App. at 202.  Here, even with 
consideration of these factors, the disability does not rise 
to the level required for a further increase in the rating, 
i.e., ankylosis.

The Board notes that no evidence has been presented by the 
veteran to show that his disability caused marked 
interference with his employment or required frequent periods 
of hospitalization to warrant an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1).  Since the appeal is from an 
initial rating assigned, the Board has considered the 
possibility of staged ratings, as suggested by Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, at no time during 
the appellate period is the disability shown to have risen to 
the level required for a higher rating.  As the preponderance 
of the evidence is against the veteran's claim, the benefit-
of-the-doubt doctrine is inapplicable, and the claim for a 
higher rating for residuals of a thoracic spine fracture must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A rating in excess of 20 percent for residuals of a 
compression fracture of the thoracic spine is denied.




		
	George R. Senyk 
	Member, Board of Veterans' Appeals

 

